Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lemieux et al (US 2015/0308958).
Regarding claim 1, Lemieux et al shows in Fig.1A the following elements of applicant’s claim: an objective lens (46); a first light source (30) to feed first illuminating light (28) through the object lens and into a flowcell (22) to be installed in the system (20), the first illuminating light to be fed using a first grating (36; in view of the teachings from paragraphs 70 and 100, the bandpass filter 36 may be provided using a diffractive element, i.e. a transmission grating) on the flowcell; and a first image sensor (CCD or CMOS sensor) to capture imaging light using the objective lens, wherein the first grating is positioned outside a field of view of the first image sensor (Fig.1A).
Regarding claim 2, the limitation therein is shown in Fig.1A of Lemieux et al.
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Obradovic et al (US 2009/0247414) in view of Dixon e al (US 7,218,446).
Regarding claim 1, Obradovic et al shows in Fig.2 the following elements of applicant’s claim: an objective lens (Fig.2; paragraph 84); a first light source (a laser source; paragraph 84) to feed first illumination into a flowcell (paragraph 76) to be installed in the system, the first illuminating light to be fed using a first grating (3, 3’) on the flowcell; and a first image sensor (CCD) to capture imaging light using the objective lens, wherein the first grating is positioned outside a field of view of the first image sensor (Fig.2).  Although Obradovic does not discloses that its light source does not feed the light beam through the objective lens, such feature is well known in the art as disclosed by Dixon et al (Fig.2a) and it would have been obvious to one of ordinary skill in the art to utilize the teaching of Dixon et al in the device of Obradovic in view of the desire to effectively focus the beams into the surface of the first grating (3) of Obradovic.
Regarding claims 2-3, 9, the limitations therein are shown in Figs.1a and 2 of Obradovic et al.
Regarding claims 4-5 and 10, the specific arrangement and configuration utilized for gratings would have been obvious to one of ordinary skill in the art in view of meeting different design requirements and achieving the particular desired performance.
Regarding claim 11, the limitations therein are shown in Figs.1b and 3 of Obradovic et al (paragraphs 85-88)
Regarding claim 12, the limitation therein is disclosed in paragraph 53 of Obradovic et al.

Allowable Subject Matter
Claims 6-8 and 16-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 6-8, the prior art fails to disclose a system comprising, in addition to the recited objective lens, first light source, first and second gratings, and first image sensor, the specific arrangement and the specific relationship of first and second sample surfaces with respect to the first and second gratings; and the first and second illumination lights in the manner recited in claim 6.  Regarding claims 16-17, the prior art fails to disclose a system comprising, in addition to the recited objective lens, first and second light sources and first image sensor, the specific arrangement of a first mirror and a tube lens with respect to the first and second light sources and the objective lens in manner recited in claim 16.   Regarding claims 18 and 26-32, the prior art fails to disclose a system comprising, in addition to the recited objective lens, first light source, first grating, and first image sensor, the details and functions of a second image sensor in manner recited in claim 18.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K PYO whose telephone number is (571)272-2445.  The examiner can normally be reached on 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on 571-272-2485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN K PYO/Primary Examiner, Art Unit 2878